


109 HR 5510 IH: To direct the Administrator of General Services to

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5510
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of General Services to
		  install a photovoltaic system for the headquarters building of the Department
		  of Energy.
	
	
		1.Installation of photovoltaic
			 system at Department of Energy headquarters building
			(a)In
			 generalThe Administrator of
			 General Services shall install a photovoltaic system, as set forth in the Sun
			 Wall Design Project, for the headquarters building of the Department of Energy
			 located at 1000 Independence Avenue, Southwest, Washington, D.C., commonly
			 known as the Forrestal Building.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 General Services Administration to carry out this section $20,000,000 for
			 fiscal year 2007. Such sums shall remain available until expended.
			
